PER CURIAM.
Willie Selton Bonner appeals his sentence of three years imprisonment upon his convictions for two separate offenses, breaking and entering and possession of burglary tools.
We remand the instant ease to the trial court for resentencing in accordance with our Supreme Court’s recent decision in Dorfman v. State (Fla.Sup.Ct. Case No. 50,026, opinion filed July 28, 1977), wherein it was held that the imposition of general sentences as in the instant case are no longer proper.
So ordered.